DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 24 October 2022.  As directed by the amendment: claims 1, 5, 7, 10 & 13 have been amended, claims 2 & 8 have been cancelled, and no claims have been added. Claims 14,18 & 20 were cancelled previously. Thus, claims 1, 3-7, 9-13, 15-17 & 19 are presently pending in this application.
Claim Objections
Claims 7 & 13 are objected to because of the following informalities:
Claim 7, line 6: “… a sidewall of chamber…” should read “…a sidewall of the chamber…”. 
Claim 7, line 7: “the skirt end of the sidewall” lacks proper antecedent in the claim. While “a skirt end of the piston” is recited (line 4), no “skirt end of the sidewall” has been established. 
Compare to “a deck surface” of the piston (lines 3-4) and “a deck surface end of the sidewall” (lines 5-6).
Claim 13, line 20: “the first sealing surface on the sidewall of the piston” should read “the first sealing surface on the skirt sidewall” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9-13, 15-17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the piston has a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston”, which renders the claim indefinite. 
The metes and bounds of the phrase “into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston” are unclear. It is unclear, for example, what the extent / bounds are of this “portion of the deck surface side of the piston”, and in what manner this portion must “correspond to” the first sealing surface. 
As best understood by the examiner, this limitation was likely intended to establish that hollow interior extends from the skirt side of the piston at least to an axial position of the first sealing surface (or similar), but this is not necessarily made clear in the claim as presented. 

Claim 7 recites “wherein the piston has a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston”, which renders the claim indefinite for several reasons. 
First, as with claim 1, the metes and bounds of the phrase “into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston” are unclear.  It is unclear, for example, what the extent / bounds are of this “portion of the deck surface side of the piston”, and in what manner this portion must “correspond to” the first sealing surface.
Next, the meaning of “a skirt side of the piston” is unclear since claim 7 already recites “a skirt end of the piston” (line 4). It is unclear if “a skirt side” in line 24 is intended to be the same as “a skirt end” of the piston, or if there is some difference in scope (e.g., an end surface vs a general side / half of the piston, etc.). 

Claim 10 recites “the deck surface end of the piston”. It is unclear if the “deck surface end of the piston” in claim 10 is intended to be the same as the “deck surface side of the piston” as recited in claim 7 (e.g., line 25), or if there is some difference in scope (e.g., an end surface vs a general side / half of the piston, etc.).

Claim 13 recites “a deck surface” in line 2, and then recites “the deck surface of a piston” in line 4. This raises doubt as to whether “the deck surface of a piston” in line 4 is the same as “the deck surface” of the piston assembly in line 2. 

Claim 13 recites “wherein the piston has a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston”, which renders the claim indefinite for several reasons. 
First, as with claims 1 & 7, the metes and bounds of the phrase “into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston” are unclear.  It is unclear, for example, what the extent / bounds are of this “portion of the deck surface side of the piston”, and in what manner this portion must “correspond to” the first sealing surface.
Additionally, the meaning of “a skirt side of the piston” is unclear. Claim 13 already recites “a skirt sidewall” having “a first end” and “a second end”, which raises doubt as to what is meant by “a skirt side”. 

Claim 15 recites “the first seal comprises a fluid region side seal that is present at a deck surface side of the piston”, which raises several issues. 
First, claim 13 already recites “a deck surface side of the piston” (line 19). 
Additionally, already claim 13 recites that the first sealing surface for the first seal is at “a first end of the skirt sidewall”. It is unclear if the “first end of the skirt sidewall” and the “deck surface side of the piston” are the same or otherwise how they relate in scope. 

Claim 15 recites “the second seal comprises a gas region side seal that is present at the skirt sidewall of the piston”. Claim 13 already recites that the second sealing surface for the second seal is at “a second end of the skirt sidewall”. It is unclear if claim 15 is improperly attempting to broaden the location of the second seal. 
In any case, as claim 13 establishes that the first and second sealing surfaces are at respective first and second ends of the skirt sidewall, the recitations in claim 15 that the corresponding seals are on the “deck surface side of the piston” and the “skirt sidewall”, respectively, causes the claim to take on an unreasonable degree of uncertainty as to the intended scope of claim 15. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15-17 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (JP-3642058-B2) in view of Olson (US 2,987,354) or, in the alternative, in view of Sugimura, Olson, and Marin et al. (US 8,656,959; hereafter Marin).
Regarding claim 1, Sugimura discloses (Fig. 1) a device which, in its normal and usual operation, reads on a method of hydraulic actuation comprising: 
positioning a piston (8) within a chamber (incl. 6 & 7) of a cylinder body (5), the chamber including a gas region (7) and a fluid region (6), a sidewall of the piston including a first sealing surface (at “A” in first annotated partial fig. 1, below, including “Ridge 1” and “Recess 1”) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (as shown) and a second sealing surface (at “B”, below, including “Ridge 2” and “Recess 2”) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (as shown); and
traversing the piston between a portion of the gas region and a portion of the fluid region (i.e. along direction A8 in fig 1; see paras. 2 & 14 of the previously provided English translation), 
wherein carry over fluid (RW) in the gas region of the chamber is removed via a drain hose (17) coupled to the piston (at 18) and extending between the piston and a valve assembly (20) disposed on a gas head (3) of the cylinder body (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“A”) on the sidewall of the piston includes a first recess (“Recess 1”) for engaging a first seal, a first raised ridge on a first side of the first recess (“Ridge 1”) for retaining the first seal within the first recess, 
wherein the second sealing surface (“B”) on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal, a second raised ridge on a first side of the second recess (“Ridge 2”) for retaining the second seal within the second recess, 
wherein the piston (8) has a hollow interior (15) extending from a skirt side (i.e., the upper side, as oriented in fig. 1) of the piston towards a deck surface side (i.e., the lower side, as oriented in fig. 1; the lower surface of the piston, as oriented, being a deck surface) of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston (i.e., indicated at “Portion” in second annotated partial fig. 1, below). 



    PNG
    media_image1.png
    361
    939
    media_image1.png
    Greyscale







Regarding the limitation wherein the piston has a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston, this feature is shown in fig. 1 of Sugimura (see “Portion”, below). As set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.

    PNG
    media_image2.png
    361
    864
    media_image2.png
    Greyscale







Regarding the limitations wherein “a distance of travel of the piston within the chamber between the gas region and the fluid region is less than a length of the sidewall of the piston”, and wherein “the length of the sidewall of the piston is at least equal to a width of a deck surface of the piston”, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only changes of form or proportion (i.e., for the travel distance limitation, a difference in relative proportions of the piston sidewall length vs. the piston travel / cylinder length; for the sidewall length vs deck surface limitation, a difference in relative proportions of the piston sidewall length vs the deck surface width), such differences being unpatentable at least in view of the above guidance. 

With respect to the limitation wherein a distance of travel of the piston within the chamber between the gas region and the fluid region is less than a length of the sidewall of the piston, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 

Regarding the limitation wherein the length of the sidewall of the piston is at least equal to a width of a deck surface of the piston, it is further noted that, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the only difference here between the claimed invention and the prior art (as otherwise set forth in this rejection), would appear to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.

Sugimura does not explicitly disclose the additional limitations wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.
Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, below) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).

    PNG
    media_image3.png
    363
    805
    media_image3.png
    Greyscale
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 

While the limitation wherein “the length of the sidewall of the piston is at least equal to a width of a deck surface of the piston” is seen as unpatentable over Sugimura in view of Olson as previously described, to promote compact prosecution, the following alternative grounds of rejection are provided. 
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a sidewall (as shown), wherein the sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator of Sugimura (as otherwise modified above) such that the sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.).

Regarding claim 3, the device of Sugimura, as modified above, reads on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber. 
In particular, as can be seen in at least fig. 2 of Olson, the first and second recesses are configured such that the first and second seals (i.e. “Seal 1” and “Seal 2”, above, esp. main seal element 35 of each) engage in direct contact with the sidewall of the piston (i.e. at the recess) and the sidewall of the chamber (as shown). In fig. 1 of Sugimura as well, there does not appear to be any intermediate elements between the piston sidewall and the seals, or between the chamber sidewall and the seals. 
As a result, the combination of Sugimura and Olson set forth for claim 1 above would reasonably read on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber.

Regarding claim 4, the device of Sugimura, as modified above, reads on the additional limitations wherein the second seal is present at a gas side of the piston (i.e. at the skirt side, proximate gas region 7 as shown) on the second sealing surface (i.e. the seal at second sealing surface “B”, above), and the first seal is present at a fluid side of the piston (i.e. at the deck side, proximate fluid region 6 as shown) on the first sealing surface (i.e. the seal at first sealing surface “A”, above).

Regarding claim 5, the device of Sugimura, as modified above, reads on the additional limitation wherein the deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Regarding claim 6, Sugimura does not explicitly disclose the additional limitation wherein the length of the sidewall of the piston is 12 inches, however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the claimed invention and the prior art would appear to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the claimed invention and the prior art in this instance may be considered a change of only form or proportion (e.g., a change in form or proportion of the piston sidewall length). As previously discussed with respect to claim 1, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 

Regarding claim 7, Sugimura discloses (Fig. 1) an accumulator comprising: 
a cylinder body (5) having a chamber including a gas region (7) and a fluid region (6); 
a piston (8) present within the chamber of the cylinder body, the piston including a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) facing the fluid region (6) of the chamber (as shown), and a skirt end (i.e., upper end of the piston, as oriented in fig. 1) of the piston facing the gas region (7) of the chamber, and a sidewall of the piston including a first sealing surface (at “A” in first annotated partial fig. 1 provided for claim 1, above, including “Ridge 1” and “Recess 1”) at a deck surface end of the sidewall of the piston for engaging a sidewall of the chamber (as shown) and a second sealing surface (at “B” in first annotated partial fig. 1 provided for claim 1, above, including “Ridge 2” and “Recess 2”)  at the skirt end of the sidewall of the piston for engaging the sidewall of the chamber (as shown); and 
a drain hose (17) coupled to the piston (at 18) and extending between the piston (8) and a valve assembly (20) disposed on a gas head (3) of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“A”) on the sidewall of the piston includes a first recess (“Recess 1”) for engaging a first seal, and a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess,
wherein the second sealing surface (“B”) on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal, and a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, 
wherein the piston (8) has a hollow interior (15) extending from a skirt side of the piston (i.e., the upper side, as oriented in fig. 1) towards a deck surface side of the piston (i.e., the lower side, as oriented in fig. 1) into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston (i.e., indicated at “Portion” in second annotated partial fig. 1 provided for claim 1, above).

Regarding the limitation wherein the piston has a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston, this feature is shown in fig. 1 of Sugimura (see “Portion”, in second annotated partial fig. 1, provided for claim 1, above). As set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.

Regarding the limitations wherein “a length of the sidewall of the piston is dimensioned so that a distance of travel of the piston within the chamber between the gas region and the fluid region is less than the length of the sidewall of the piston”, and wherein “the length of the sidewall of the piston is at least equal to a width of the deck surface of the piston”, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only changes of form or proportion (i.e., for the travel distance limitation, a difference in relative proportions of the piston sidewall length vs. the piston travel / cylinder length; for the sidewall length vs deck surface limitation, a difference in relative proportions of the piston sidewall length vs the deck surface width), such differences being unpatentable at least in view of the above guidance. 

With respect to the limitation wherein a length of the sidewall of the piston is dimensioned so that a distance of travel of the piston within the chamber between the gas region and the fluid region is less than the length of the sidewall of the piston, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 

Regarding the limitation wherein the length of the sidewall of the piston is at least equal to a width of a deck surface of the piston, it is further noted that, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the only difference here between the claimed invention and the prior art (as otherwise set forth in this rejection), would appear to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.

Sugimura does not explicitly disclose the additional limitations wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.
Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, below) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 

While the limitation wherein “the length of the sidewall of the piston is at least equal to a width of the deck surface of the piston” is seen as unpatentable over Sugimura in view of Olson as previously described, to promote compact prosecution, the following alternative grounds of rejection are provided. 
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a sidewall (as shown), wherein the sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator of Sugimura (as otherwise modified above) such that the sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.).

Regarding claim 9, the accumulator of Sugimura, as modified above, reads on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber. 
In particular, as can be seen in at least fig. 2 of Olson, the first and second recesses are configured such that the first and second seals (i.e. “Seal 1” and “Seal 2”, above, esp. main seal element 35 of each) engage in direct contact with the sidewall of the piston (i.e. at the recess) and the sidewall of the chamber (as shown). In fig. 1 of Sugimura as well, there does not appear to be any intermediate elements between the piston sidewall and the seals, or between the chamber sidewall and the seals. 
As a result, the combination of Sugimura and Olson set forth for claim 7 above would reasonably read on the additional limitation wherein the first and second recesses are configured for engaging the first and second seals, respectively, in direct contact with the sidewall of the piston and the sidewall of the chamber.

Regarding claim 10, the accumulator of Sugimura, as modified above, reads on the additional limitations wherein the second seal is present at the skirt end of the piston (i.e. at the skirt end proximate gas region 7 as shown) on the second sealing surface (i.e. the seal at second sealing surface “B”, above), and the first seal is present at the deck surface of the piston (i.e. at the deck surface end proximate fluid region 6 as shown) on the first sealing surface (i.e. the seal at first sealing surface “A”, above).

Regarding claim 11, the accumulator of Sugimura reads on the additional limitation wherein the deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Regarding claim 12, Sugimura does not explicitly disclose the additional limitation wherein the length of the sidewall of the piston is 12 inches, however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the claimed invention and the prior art would appear to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the claimed invention and the prior art in this instance may be considered a change of only form or proportion (e.g., a change in form or proportion of the piston sidewall length). As previously discussed with respect to claim 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 

Regarding claim 13, Sugimura discloses (Fig. 1) a piston assembly (incl. piston 8), comprising: 
a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) providing an interface between a gas region (7) and a fluid region (6) of a body (i.e., 5) of an accumulator; 
a skirt sidewall extending from the deck surface of a piston, the skirt sidewall includes a first sealing surface (at “A” in first annotated partial fig. 1 provided for claim 1, above, including “Ridge 1” and “Recess 1”) for engaging a sidewall of a chamber at a first end of the skirt sidewall (as shown) and a second sealing surface (at “B” in first annotated partial fig. 1 provided for claim 1, above, including “Ridge 2” and “Recess 2”) for engaging the sidewall of the chamber at a second end of the skirt sidewall (as shown), the chamber including the gas region (7) and the fluid region (6) for the accumulator; and 
a drain hose (17) coupled to the piston (at 18) and extending from the piston and configured to couple to a valve assembly (20) disposed on a gas head (3) attached to a gas region end of the body of the accumulator (5), wherein the drain hose (17) and valve assembly (20) are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”), 
wherein the first sealing surface (“A”) on the skirt sidewall includes a first recess (“Recess 1”) for engaging a first seal, and a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, 
wherein the piston (8) has a hollow interior (15) extending from a skirt side of the piston (i.e., the upper side, as oriented in fig. 1) towards a deck surface side of the piston (i.e., the lower side, as oriented in fig. 1) into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston (i.e., indicated at “Portion” in second annotated partial fig. 1 provided for claim 1, above), and 
wherein the second sealing surface (“B”) on the skirt sidewall includes a second recess (“Recess 2”) for engaging a second seal, and a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess. 

Sugimura does not explicitly disclose the additional limitations wherein a length of the skirt sidewall is at least equal to a width of the deck surface; wherein the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; or wherein the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge.

Regarding the limitation wherein a length of the skirt sidewall is at least equal to a width of the deck surface, while Sugimura does not explicitly disclose this feature, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the claimed invention and the prior art appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the claimed invention and the prior art may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston skirt sidewall length vs. piston width). As previously discussed with respect to claims 1 & 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the skirt sidewall of the piston having a length that is at least equal to a width of the deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 

Regarding the remaining limitations concerning the first and second sealing surfaces, Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having a first sealing surface (e.g., the sealing surface of the piston on the left side of figs. 1 & 2) for engaging a sidewall of the chamber at a first end of the sidewall of the piston (see fig. 2) and a second sealing surface (e.g., the sealing surface of the piston on the right side of figs. 1 & 2) for engaging the sidewall of the chamber at a second end of the sidewall of the piston (see fig. 2), 
wherein the first sealing surface on the sidewall of the piston includes a first recess (see “Recess 1” in annotated partial fig. 1, provided with claim 1 above) for engaging a first seal (“Seal 1”, incl. at least main seal ring 35 & end plate 50 at left), a first raised ridge (“Ridge 1”) on a first side of the first recess for retaining the first seal within the first recess, and a first slot (54; “Slot 1”) on a second side of the first recess for engagement by a first snap ring (53 in “Slot 1”; see col. 3, line 7: “split snap rings 53”), wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge (as shown), and 
wherein the second sealing surface on the sidewall of the piston includes a second recess (“Recess 2”) for engaging a second seal (“Seal 2”, incl. at least main seal ring 35 and end plate 50 at right), a second raised ridge (“Ridge 2”) on a first side of the second recess for retaining the second seal within the second recess, and a second slot (54; “Slot 2”) on a second side of the second recess for engagement by a second snap ring (53 in “Slot 2”), wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge (as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston assembly disclosed by Sugimura such that the first sealing surface comprises a first slot on a second side of the first recess for engagement by a first snap ring, wherein the first seal is retained within the first recess between the first snap ring and the first raised ridge; and such that the second sealing surface comprises a second slot on a second side of the second recess for engagement by a second snap ring, wherein the second seal is retained within the second recess between the second snap ring and the second raised ridge, in view of the teachings of Olson, as the use of a known technique (e.g. providing a pair of slots and corresponding snap rings on a piston sidewall opposite to a pair of raised ridges in order to retain a pair of annular seals within recesses formed between each snap ring and a respective raised ridge, as in Olson) to improve a similar device (i.e. the piston of Sugimura) in the same way (e.g., providing a piston seal attachment arrangement known in the art, which may also enable easier installation / replacement of the seal ring, etc.). 

While the limitations of claim 13 are seen as unpatentable over Sugimura in view of Olson, as set forth above, to promote compact prosecution, the following alternative grounds of rejection in view of the teachings of Marin are provided.
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a skirt sidewall (as shown), wherein the skirt sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston assembly of Sugimura, as otherwise modified above, such that the skirt sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a skirt sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.). 

Regarding claim 15, the piston assembly of Sugimura reads on the additional limitations wherein the first seal comprises a fluid region side seal (i.e. the seal at first sealing surface “A”, above) that is present at a deck surface side of the piston (i.e. at the deck surface end proximate fluid region 6 as shown), and the second seal comprises a gas region side seal (i.e. the seal at second sealing surface “B”, above) that is present at the skirt sidewall of the piston (i.e. at the skirt sidewall end proximate gas region 7 as shown). 

Regarding claim 16, the piston assembly of Sugimura reads on the additional limitation wherein the deck surface of the piston is planar, the deck surface of the piston includes a dome, or the deck surface includes a dish.
The examiner notes that a common and accepted definition of “a dish” is “a shallow, concave receptacle, especially one intended to hold a particular substance” or, more broadly, “anything shallowly concave”.
Furthermore, as set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.
In view of the above, it is noted that the structure of the deck surface of the piston as seen in figure 1 of Sugimura appears to include a dish (“Dish”, annotated below), and is therefore seen as reading on the claimed limitation above. 

    PNG
    media_image4.png
    443
    612
    media_image4.png
    Greyscale









Regarding claim 17, the piston assembly of Sugimura reads on the additional limitation wherein a side cross-section of the piston (8) has a U-shaped geometry (as shown in fig. 1).

Regarding claim 19, Sugimura does not explicitly disclose the additional limitation wherein a travel distance for the piston is less than the length of the skirt sidewall, however, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston skirt sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston assembly of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a travel distance for the piston being less than the length of the skirt sidewall, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive.
Applicant’s arguments focus on the newly added limitation wherein the piston has “a hollow interior extending from a skirt side of the piston towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to the first sealing surface on the sidewall of the piston”, wherein applicant argues that “Sugimura, Olson, and Marin, individually or in combination” fail to disclose or suggest such a feature. These arguments are not found to be persuasive for several reasons. 
First, there is doubt as to what exactly is required by “a portion of the deck surface side of the piston corresponding to the first sealing surface”, as set forth the grounds of rejection under 35 U.S.C. 112(b) in this action. 
Furthermore, it is noted that Sugimura appears to show such a feature (as best understood), as set forth in the grounds of rejection under 35 U.S.C. 103 presented in this action. That is, as shown in the annotated figure below, the piston of Sugimura includes a “portion of the deck surface side” which “corresponds to” (i.e., is axially coextensive with) the first sealing surface (which includes at least the recess and the ridge) and, as can be seen, the hollow interior does extend into this portion, meeting the limitation of the claim. 

    PNG
    media_image2.png
    361
    864
    media_image2.png
    Greyscale







Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following reference is noted as being particularly pertinent:
US 2,727,797 to Snyder discloses a piston accumulator wherein the piston has a hollow interior extending from a skirt side of the piston to towards a deck surface side of the piston into a portion of the deck surface side of the piston corresponding to a sealing surface on the sidewall of the piston. 

    PNG
    media_image5.png
    664
    676
    media_image5.png
    Greyscale
Of further note, this reference also discloses a seal / wiper element (70/71) on the sidewall, retained in a recess (65) between a raised ridge (62 / 66) and a slot (73) for engagement by a snap ring (72), wherein the seal / wiper element is retained between the snap ring and the raised ridge. Moreover, while the figure shows the above seal / wiper arrangement only at the deck surface side, the disclosure further suggests that a similar arrangement could be provided on the skirt end side (col. 6, lines 24-30). 

	
	



 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                               

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753